DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Election/Restrictions
Applicant’s election without traverse of Species A (Claims 21-25 and 27-32) in the reply filed on 12/30/2021 is acknowledged.
Double Patenting
The Examiner notes that the current application is a continuation of U.S. application 15/142,211.  A notice of allowance was issued for U.S application 15/142,211 on 09/05/2018. When comparing the claim language between the current claim set and the claim set in U.S. application 15/142,211 an obvious type double patenting rejection would be appropriate. However, the issue fee was never paid for U.S. application 15/142,211 and thus was declared abandoned. A notice of abandonment was issued on 12/21/2018. Therefore, U.S. application 15/142,211 is no longer pending and not eligible to be used in a provisional or non-provisional double patenting rejection. As such, a double patenting rejection is not appropriate. Should U.S. application 15/142,211 be revived in any manner, a double patenting rejection may be appropriate. 
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 29-32 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 21 and 24-26 of Patent Number 10,770,578 hereinafter “’578 Patent”. (Anticipating limitations in bold).
Current Application
29. A semiconductor device, comprising: a semiconductor substrate comprising a main surface, a back surface, an outer edge side extending between the main and back surfaces, and a second conductivity type drift region disposed between the main and rear surfaces; a switchable electrical structure disposed in a cell region of the semiconductor substrate, the switchable electrical structure comprising a second conductivity type source region, a first conductivity type body region, a second conductivity type drain region, and a conductive gate electrode that is configured to control a conductive connection between the source and drain regions; and a first doped region of the first conductivity type disposed in a termination region of the semiconductor substrate, wherein the first doping region is arranged within the semiconductor substrate so that the first doping region is electrically floating during at least a part of a transition from an on-state of the switchable electrical structure to an off-state of the switchable electrical structure until a depletion zone reaches the first doping region.
‘578 Patent 
21. A semiconductor device, comprising: a semiconductor substrate comprising a main surface, a back surface, an outer edge side extending between the main and back surfaces, and a second conductivity type drift region disposed between the main and rear surfaces; a cell region and an edge termination region disposed in the semiconductor substrate, the cell region being laterally separated from the outer edge side by the edge termination region; a switchable electrical structure disposed in the cell region, the switchable electrical structure comprising a second conductivity type source region disposed at the main surface, a first conductivity type body region, a second conductivity type drain region disposed at the back surface, a conductive gate electrode that is configured to control a conductive connection between the source and drain regions, and a conductive source electrode disposed at the main surface and connected to the source region; a first doping region of the first conductivity type that is disposed in the edge termination region; and a feedback path connected between the source electrode and the first doping region, wherein the feedback path is configured to permit charge carriers to flow between the source electrode and the first doping region during a transition from an off-state to an on-state of the switchable electrical structure and is configured to block a flow of charge carriers between the source electrode and the first doping region during at least part of a transition from the on-state to the off-state of the switchable electrical structures wherein the feedback path comprises a p-n junction diode connected between the source electrode and the first doping region.

24. The semiconductor device of claim 21, wherein the semiconductor substrate further comprises a plurality of compensation regions that are elongated in a vertical direction that is perpendicular to the main surface and form p-n junctions with the drift region, and wherein the first doping region is laterally disposed between first and second ones of the compensation regions that are each disposed within the edge termination region.

25.  The semiconductor device of claim 24, further comprising a second doping region of the first conductivity type that is electrically connected to the source contact and laterally extends from the cell region to the termination region, wherein the first and second compensation regions directly adjoin the second doping region, and wherein the first doping region is vertically spaced apart from the second doping region by a first distance.

26. The semiconductor device of claim 25, wherein the first distance is such that a depletion region expands into the first doping region during a transition from an on-state of the switchable electrical structure to an off-state of the switchable electrical structure.



	While the ‘578 Patent does not use the exact language of “wherein the first doping region is arranged within the semiconductor substrate so that the first doping region is electrically floating during at least a part of a transition from an on-state of the switchable electrical structure to an off-state of the switchable electrical structure until a depletion zone reaches the first doping region”, one having ordinary skill in the art would understand from the language of claims 24-26 of the ‘578 Patent that the first doping region taught by the ‘578 Patent is electrically floating during at least a part of a transition from an on-state to an off-state until a depletion zone reaches the first doping region.
Claim 30 is anticipated by claims 24-26 of ‘578 Patent.
Claim 31 is anticipated by claims 21 of ‘578 Patent.
Claim 32 is anticipated by claims 21 of ‘578 Patent.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 29, 31 and 32 are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Sachiko et al. (WO2015098237) hereinafter “Sachiko” (All references of elements and paragraphs will be made based off of the attached pdf English translation of JP2015126192 which is an equivalent of Sachiko).
Regarding claim 29, Fig. 1 of Sachiko teaches a semiconductor device (Item 2), comprising: a semiconductor substrate (Item 9) comprising a main surface (Top side of substrate), a back surface (Bottom side of substrate), an outer edge side (Right side of substrate) extending between the main and back surfaces, and a second conductivity type drift region (Item 14) disposed between the main and rear surfaces; a switchable electrical structure disposed in a cell region (Item 4) of the semiconductor substrate (Item 9), the switchable electrical structure comprising a second conductivity (N-type) source region (Item 20), a first conductivity type (P-type) body region (Item 22), a second conductivity type (N-type) drain region (Item 16), and a conductive gate electrode (Item 26) that is configured to control a conductive connection between the source (Item 20) and drain (Item 16) regions; and a first doped region (Item 40) of the first conductivity type (P-type) disposed in a termination region (Item 6) of the semiconductor substrate (Item 9), .
Sachiko does not explicitly teach where the first doping region is arranged within the semiconductor substrate so that the first doping region is electrically floating during at least a part of a transition from an on-state of the switchable electrical structure to an off-state of the switchable electrical structure until a depletion zone reaches the first doping region.
However, the properties and function of the switchable electrical structure are inherent as the structure in Sachiko is substantially identical to the structure required by the Applicant’s claim 29. In the instant Application, Applicant's floating first doping region (Item 310) is similar to Sachiko’s floating doped region (Item 40), Applicant’s diode (Combination of Items 372 and 338) is similar to Sachiko’s Combination of Items 32 and 14 and Applicant’s source electrode (Item 330) is similar to Sachiko’s source electrode (Item 10). (See MPEP 2112.01 Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). “When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not.” In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). Therefore, the prima facie case can be rebutted by evidence showing that the prior art products do not necessarily possess the characteristics of the claimed product. In re Best, 562 F.2d at 1255, 195 USPQ at 433. See also Titanium Metals Corp. v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985)).
Examiner’s Note: Should the Applicant wish to overcome the Examiner's rejection, the Applicant should consider including limitations directed to structural elements of the Applicant’s device that allow for the function or properties claimed and are distinguished from the prior art.
Regarding claim 31, Fig. 1 of Sachiko further teaches a p-n junction (Combination of Items 32 and 14) connected between the source electrode (Item 10) and the first doping region (Item 40).
Sachiko does not explicitly teach where the p-n junction is a feedback path nor where the feedback path is configured to permit charge carriers to flow between the source region and the first doping region during a transition from an off-state to an on-state of the switchable electrical structure and is configured to block a flow of charge carriers between the source region and the first doping region during at least part of the transition from the on-state to the off-state of the switchable electrical structure.
However, the properties and function of the switchable electrical structure are inherent as the structure in Sachiko is substantially identical to the structure required by the Applicant’s claim 29. In the instant Application, Applicant's floating first doping region (Item 310) is similar to Sachiko’s floating doped region (Item 40), Applicant’s p-n junction (Combination of Items 372 and 338) is similar to Sachiko’s Combination of Items 32 and 14 and Applicant’s source electrode (Item 330) is similar to Sachiko’s source electrode (Item 10). (See MPEP 2112.01 Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). “When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not.” In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). Therefore, the prima facie case can be rebutted by evidence showing that the prior art products do not necessarily possess the characteristics of the claimed product. In re Best, 562 F.2d at 1255, 195 USPQ at 433. See also Titanium Metals Corp. v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985)).
Examiner’s Note: Should the Applicant wish to overcome the Examiner's rejection, the Applicant should consider including limitations directed to structural elements of the Applicant’s device that allow for the function or properties claimed and are distinguished from the prior art.
Regarding claim 32, Fig. 1 of Sachiko further teaches a p-n junction (Combination of Items 32 and 14) is a diode structure.
Sachiko does not explicitly teach where the feedback path is configured to permit the charge carriers to flow between the source region and the first doping region during the transition from the off-state to the on-state and configured to block the flow of charge carriers between the source region and the first doping region during at least part of the transition from the on-state to the off-state of the switchable electrical structure.
However, the properties and function of the switchable electrical structure are inherent as the structure in Sachiko is substantially identical to the structure required by the Applicant’s claim 29. In the instant Application, Applicant's floating first doping region (Item 310) is similar to Sachiko’s floating doped region (Item 40), Applicant’s diode (Combination of Items 372 and 338) is similar to Sachiko’s Combination of Items 32 and 14 and Applicant’s source electrode (Item 330) is similar to Sachiko’s source electrode (Item 10). (See MPEP 2112.01 Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). “When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not.” In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). Therefore, the prima facie case can be rebutted by evidence showing that the prior art products do not necessarily possess the characteristics of the claimed product. In re Best, 562 F.2d at 1255, 195 USPQ at 433. See also Titanium Metals Corp. v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985)).
Examiner’s Note: Should the Applicant wish to overcome the Examiner's rejection, the Applicant should consider including limitations directed to structural elements of the Applicant’s device that allow for the function or properties claimed and are distinguished from the prior art.
Allowable Subject Matter
Claims 21-25, 27 and 28 are allowed.
The following is an Examiner’s statement of reasons for allowance: 
Regarding claim 21, the prior art of record does not teach or suggest the combination of limitations including wherein the first doped region is configured to produce at least one output capacitance maximum in the applied voltage range, and wherein the at least one output capacitance maximum is larger than 1.2 times the output capacitance of the switchable electrical structure at a voltage between the voltage at the output capacitance maximum and 5% of the breakdown voltage of the switchable electrical structure in combination with the other limitations of claim 21.
Claims 22-25, 27 and 28 are also allowable as they depend from and include all of the limitations of allowable claim 21.
Regarding claim 26, while claim 26 is dependent from claim 21 (which has been identified as allowable) and thus includes all of the limitations of claim 21, the rejoinder of claim 26 will not be reconsidered until all claims of the elected invention are in condition for allowance per MPEP 821.04 “The propriety of a restriction requirement should be reconsidered when all the claims directed to the elected invention are in condition for allowance…”. Thus, claim 26 continues to be indicated as withdrawn and will be considered for rejoinder when all claims of the elected invention are in condition for allowance.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC K ASHBAHIAN whose telephone number is (571)270-5187. The examiner can normally be reached 8-5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Landau can be reached on 571-272-1731. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ERIC K ASHBAHIAN/Examiner, Art Unit 2891